FILED
                            NOT FOR PUBLICATION                            DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD E. SEELY,                                 No. 12-15386

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00125-RCJ-
                                                 RAM
  v.

JIM GIBBONS; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Nevada state prisoner Edward E. Seely appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants violated

his Eighth and Fourteenth Amendment rights, the Americans with Disabilities Act

(“ADA”), and the Rehabilitation Act. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo both a dismissal for failure to state a claim, Hebbe v.

Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and summary judgment, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Seely’s Eighth

Amendment conditions-of-confinement claim because Seely failed to raise a

genuine dispute of material fact as to whether the failure to provide him with a

wall-mounted shower bench denied him the “minimal civilized measure of life’s

necessities.” Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (citations and

internal quotation marks omitted); see also Anderson v. County. of Kern, 45 F.3d
1310, 1314 (9th Cir. 1995) (indicating that lack of sanitation must be severe and

prolonged to constitute an Eighth Amendment violation).

      The district court properly granted summary judgment on Seely’s Eighth

Amendment deliberate indifference claim because Seely failed to raise a genuine

dispute of material fact as to whether defendants knew of and disregarded an

excessive risk of bed sores in connection with the lack of wall-mounted shower

benches. See Toguchi, 391 F.3d at 1058 (prison officials act with deliberate

indifference only if they know of and disregard an excessive risk to inmate health).

      The district court properly granted summary judgment on Seely’s equal

protection claim because Seely failed to raise a genuine dispute of material fact as


                                          2                                    12-15386
to whether defendants intentionally and without rational basis treated him

differently from others similarly situated. See N. Pacifica LLC v. City of Pacifica,

526 F.3d 478, 486 (9th Cir. 2008) (elements of “class of one” equal protection

claim).

      The district court properly granted summary judgment on Seely’s ADA and

Rehabilitation Act claims because Seely failed to raise a genuine dispute of

material fact as to whether defendants discriminated against him because of his

disability. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir.

2007) (elements of claims under Title II of the ADA and the Rehabilitation Act).

      The district court properly dismissed Seely’s allegations that defendants

violated his rights because they denied or improperly handled his inmate

grievances because Seely has no right to have his grievances processed or decided

in a particular manner. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)

(“[I]nmates lack a separate constitutional entitlement to a specific grievance

procedure.”).

      The district court properly dismissed claims against defendants that are state

agencies or state officials acting in their official capacities because those claims are

barred by the Eleventh Amendment. See Flint v. Dennison, 488 F.3d 816, 824-25

(9th Cir. 2007) (Eleventh Amendment bars damages claims against state officials


                                           3                                     12-15386
in their official capacity); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

(Eleventh Amendment immunity applies to state agencies, including the

department of prisons).

      The district court properly dismissed as time-barred Seely’s claim against

defendant Crawford because Seely filed this action more than two years after any

claim against Crawford accrued. See Perez v. Seevers, 869 F.2d 425, 426 (9th Cir.

1989) (per curiam) (federal courts apply the forum state’s personal injury statute of

limitations for § 1983 claims, which is two years in Nevada) (citing Nev. Rev. Stat.

§ 11.190(4)(c),(e)).

      The district court properly dismissed Seely’s claims against the supervisory

defendants because Seely failed to allege facts demonstrating their personal

involvement in any constitutional violation or a causal connection between their

conduct and any such violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (discussing supervisory liability under § 1983).

      The district court properly dismissed defendant Clark and Sullivan

Constructors, Inc., and Seely’s claims unrelated to the lack of wall-mounted

shower benches because Seely failed to exhaust his administrative remedies prior

to filing suit. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that

“proper exhaustion” is mandatory and requires adherence to administrative


                                           4                                       12-15386
procedural rules); McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per

curiam) (requiring exhaustion of administrative remedies prior to filing suit).

      The district court did not abuse its discretion by denying Seely’s motion for

reconsideration because Seely failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                          5                                       12-15386